Citation Nr: 1800939	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  10-47 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to increases in the "staged" (50 percent from April 17, 2001, and 70 percent from June 23, 2017) ratings assigned for posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable rating for dyshidrotic eczema of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In February 2017, the Board remanded the claims for additional development.  An interim (October 2017) rating decision granted a "staged" increased rating for PTSD (70 percent), effective June 23, 2017.  [The October 2017 rating decision also granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective June 23, 2017, and that matter is no longer before the Board.]


FINDING OF FACT

In a November 2017 written statement, the Veteran withdrew his appeals seeking increases in the ratings for PTSD and for dyshidrotic eczema of the hands and feet; there are no allegations of error in fact or law in these matters remaining for appellate consideration .


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claims seeking increases in the ratings for PTSD and for dyshidrotic eczema of the hands and feet; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the withdrawal of the appeals seeking increases in the ratings assigned for PTSD and a compensable rating for dyshidrotic eczema of the hands and feet, there is no need to discuss the impact of the VCAA on the matters.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C. § 7104.  The appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing. Withdrawal can be by the appellant or by his representative.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105; 38 C.F.R. § 20.202.  

In a November 2017 written statement, the Veteran withdrew his appeals seeking increases in the ratings assigned for PTSD and for dyshidrotic eczema of the hands and feet.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to these matters.  Accordingly, the appeals seeking increases in the ratings  for PTSD and for dyshidrotic eczema of the hands and feet must be dismissed.




ORDER

The appeals seeking increases in the ratings for PTSD and for dyshidrotic eczema of the hands and feet are dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


